Citation Nr: 0831469	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  95-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the calculated 
amount of $13,476.00.


REPRESENTATION

Appellant represented by:	Cindy Smith, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957, November 1957 to August 1961, and from June 
1965 to May 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

A March 2007 Board decision found that a wavier for an 
overpayment of nonservice-connected disability benefits was 
not warranted.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  
Consequent to a May 2008 Order granting a May 2008 Joint 
Motion for Remand (Joint Motion), the veteran's appeal has 
been remanded to the Board.

A letter was sent to the veteran and his attorney on June 30, 
2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in July 2008 
submitting additional argument.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In pertinent part, the May 2008 Joint Motion in this case 
concluded that deficiencies in the Board's analysis, 
specifically in its reasons and bases, in its March 2007 
decision concerning the above-captioned issue essentially 
precluded effective judicial review.  Specifically, the Joint 
Motion stated that March 2007 decision, although promulgated 
on the same date as the separate decision granting a 60 
percent initial evaluation for service-connected 
gastrointestinal disorder, failed to consider the effect of 
that increased initial evaluation on the waiver issue.  To 
ensure that the requirements of the Joint Motion are met, 
remand is necessary.  

The evidence of record with respect to the actions completed 
subsequent to the Board's March 2007 decision in this case is 
voluminous and contradictory.  The claims file does include 
statements as to what the veteran's disability benefit 
payments would have been over the course of the period in 
which an increase in benefits was ultimately, retroactively, 
granted (1989 to 2008).  Additionally, based on an August 
2007 letter to the veteran's Congressional representative, it 
appears that the veteran requested in January 2004 that his 
VA payments be switched from his nonservice-connected 
disability benefits to his service-connected disability 
benefits.  

However, certain information is missing from the claims file, 
and without them, a decision from the Board providing the 
necessary consideration of the effect of the increased 
initial evaluation on the waiver issue, noted above, cannot 
be completely.  The record is contradictory as to whether the 
veteran's past-due benefits (i.e. the differential between 
what he was paid and what he should have been paid based on 
the March 2007 Board decision) were actually ever paid to 
him.  This is a critical piece of information with 
significant bearing on the Board's readjudication of the 
current appeal.  Once this information is of record, the 
Board will proceed with addressing both the conclusions of 
the Joint Motion as well as the issues raised by the 
veteran's attorney in her July 2008 letter to the Board.

Accordingly, the case is remanded for the following actions:

1.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

2.  The RO will provide a narrative 
statement in memorandum form showing the 
amount and type (nonservice-connected 
pension versus disability benefits) of 
payments made to the veteran, per month, 
since the time the disability benefits 
began (1989).  This narrative statement 
should also state the date on or month in 
which the veteran's benefits stopped being 
paid as nonservice-connected pension 
benefits and began being paid as 
disability benefits.  Additionally, the RO 
will provide proof, in the form of a copy 
of the financial statement or similar 
document, showing that the veteran's past-
due benefits were paid to the veteran in 
lump-sum form, as noted in the August 2007 
VA email associated with the claims file.  
If no proof can be provided, the 
memorandum should so state.

3.  The claims file, to include the 
memorandum discussed above, must be 
reviewed to ensure that the directives of 
this Remand have been accomplished; if any 
directives have not been completed, or the 
claims file is deficient in any manner, 
the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his attorney.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




